            Case 3:20-cv-01152-BR           Document 1       Filed 07/16/20     Page 1 of 6




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

BORIS KUKSO, CSB # 268613
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-353-1857(v)
202-307-0054 (f)
Boris.Kukso@usdoj.gov

Attorneys for the United States

                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION


 UNITED STATES OF AMERICA,
                                                           Case No.
             Plaintiff,
                                                           COMPLAINT TO REDUCE TAX
             v.                                            ASSESSMENTS TO JUDGMENT

 JOHN M. AND JANET D. PAQUETTE,

          Defendants.
 _______________________________________

       1.         By this timely suit, the United States seeks to reduce federal tax liabilities

assessed against John M. Paquette and Janet D. Paquette (the “Paquettes”) to judgment.



                                       Authorization for the Suit

       2.         Pursuant to 26 U.S.C. § 7401, this action is filed with the authorization, and at the

request, of the Secretary of the Treasury of the United States, acting through his delegate, the

Associate Area Counsel of the Internal Revenue Service.



 COMPLAINT TO REDUCE TAX                   1                           U.S. DEPARTMENT OF JUSTICE
                                                                       Tax Division, Western Region
 ASSESSMENTS TO JUDGMENT
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
            Case 3:20-cv-01152-BR       Document 1       Filed 07/16/20      Page 2 of 6




       3.      This action is filed at the direction of the Attorney General of the United States or

his delegate. 26 U.S.C. § 7401.



                                     Jurisdiction and Venue

       4.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 1340 and 1345

and 26 U.S.C. § 7402(a).

       5.      Venue is proper in the District of Oregon under 28 U.S.C. §§ 1391(b) and 1396

because the District is where the tax liabilities accrued and where the Paquettes reside.



             Defendants John M. and Janet D. Paquette’s Federal Tax Liabilities

       6.      The Paquettes reside in Yamhill County, Oregon.

       7.      The Paquettes are currently married with no dependents.

       8.      The Paquettes reside at their principal residence located at 22955 NE North

Valley Road, Newberg Oregon, which sits on 25.56 acres and has a county’s assessed value of

$706,736.00.

       9.      The Paquettes owe income tax liabilities for taxable years 2009 through 2013.

       10.     On the dates, in the amounts, and for the tax periods listed below, a duly
authorized delegate of the Secretary of Treasury made timely assessments against John M. and

Janet D. Paquette for unpaid federal income taxes, penalties and interest as follows:



//



//



//


 COMPLAINT TO REDUCE TAX                2                           U.S. DEPARTMENT OF JUSTICE
                                                                    Tax Division, Western Region
 ASSESSMENTS TO JUDGMENT
                                                                    P.O. Box 683
                                                                    Washington, D.C. 20044
             Case 3:20-cv-01152-BR         Document 1       Filed 07/16/20         Page 3 of 6




    Period   Assessment                       Assessment Amount                          Balance as of
                Date                                                                     July 31, 2020
    2009     5/31/2010      Income Tax: $82,322.00
                  “         Penalty for not pre‐paying tax: $1,971.001
                  “         Penalty for late payment of tax: $823.212
                  “         Interest: $416.01
             6/17/2013      Reduced or removed prior tax assessed: ‐$12,004.00
             8/18/2014      Interest: $10,698.00
                  “         Penalty for late payment of tax: $16,660.87
             11/13/2017     Interest: $10,843.66
             8/19/2019      Interest: $8,692.15                                            $97,438,21
    2010     12/15/2014     Income Tax: $104,318.00
                  “         Penalty for not pre‐paying tax: $2,157.79
                  “         Penalty for filing return after due date: $23,471.55
                  “         Penalty for late payment of tax: $22,949.96
                  “         Interest: $15,012.35
             11/13/2017     Interest: $18,321.62
                  “         Penalty for late payment of tax: $3,129.54
             2/25/2019      Interest: $17,706.77                                          $217,130.05
    2011     11/26/2012     Income Tax: $95,535.00
                  “         Penalty for late payment of tax: $3,821.40
                  “         Interest: $1,778.19
             10/14/2013     Fees and collection costs: $10.00
             3/24/2014      Additional tax assessed: $3,586.00
             8/18/2014      Interest: $5,634.82
                  “         Penalty for late payment of tax: $9,165.47
             11/13/2017     Interest: $14,345.73
                  “         Penalty for late payment of tax: $11,793.38
             8/19/2019      Interest: $13,621.33                                          $167,032.10
    2012     2/24/2014      Income Tax: $99,744.47
                  “         Penalty for not pre‐paying tax: $1,518.01
                  “         Penalty for late payment of tax: $4,110.95
                  “         Interest: $1,960.35
             8/18/2014      Interest: $1,192.76
                  “         Penalty for late payment of tax: $4,110.94
             4/13/2015      Fees and collection costs: $40.00
             11/13/2017     Interest: $10,521.90
                  “         Penalty for late payment of tax: $10,464.23
             8/19/2019      Interest: $10,160.92                                          $124,598.82
    2013     11/24/2014     Income Tax: $75,320.00
                  “         Penalty for not pre‐paying tax: $1,352.52
                  “         Penalty for late payment of tax: $3,012.80

1
    See 26 U.S.C. § 6654(a), (d).
2
    See 26 U.S.C. § 6651(a)(1), (2).

    COMPLAINT TO REDUCE TAX               3                            U.S. DEPARTMENT OF JUSTICE
                                                                       Tax Division, Western Region
    ASSESSMENTS TO JUDGMENT
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
              Case 3:20-cv-01152-BR        Document 1       Filed 07/16/20         Page 4 of 6




                    “       Interest: $1,393.19
               11/13/2017   Interest: $9,002.32
                    “       Penalty for late payment of tax: $15,817.20
               8/19/2019    Interest: $9,902.32                                             $121,427.68
                                                                                     TOTAL: $727,626.86

         11.      All assessments of income tax described in Paragraph 10, above, were based on

joint income tax returns the Paquettes filed, except for $3,586.00 in additional tax for 2011,

which was assessed on 3/24/2014 pursuant to deficiency procedures under 26 U.S.C. §§ 6212

and 6213.

         12.      The Paquettes entered into two installment agreements concerning the liabilities

for tax year 2009 and into one installment agreement concerning tax year 2011, which

installment agreements were later terminated.

         13.      Typically, the IRS has ten years from assessment to collect on a tax liability. 26

U.S.C. § 6502(a)(1). The terminated installment agreements referenced in paragraph 12, above,

tolled that limitations period by at least 60 days for the 2009 tax year and 30 days for the 2011

tax year. 26 U.S.C. §§ 6331(k) and (i)(5).

         14.      As required by 26 U.S.C. § 6303, timely notice was given to the Paquettes,

stating the amount due and demanding payment of the assessments described in Paragraph 10,

above.

      15.         Pursuant to 26 U.S.C. §§ 6321 and 6322, statutory liens for unpaid federal taxes

arose in favor of the United States on the dates of the assessments set forth in Paragraph 10,

above, and attached to all property and rights to property belonging to the Paquettes.

         16.      Pursuant to 26 U.S.C. § 6323, the IRS recorded notices of federal tax lien for the

liabilities described in Paragraph 10 in Yamhill County.



         //




 COMPLAINT TO REDUCE TAX                   4                              U.S. DEPARTMENT OF JUSTICE
                                                                          Tax Division, Western Region
 ASSESSMENTS TO JUDGMENT
                                                                          P.O. Box 683
                                                                          Washington, D.C. 20044
          Case 3:20-cv-01152-BR            Document 1       Filed 07/16/20     Page 5 of 6




  Count 1: Reduce to Judgment Unpaid Federal Income Tax Assessments Made Against
                           John M. and Janet D. Paquette
        17.        The United States incorporates by reference the allegations made in Paragraphs 1

through 16, above.

        18.        Despite proper notice and demand for payment of the tax liabilities described in

Paragraph 10, the Paquettes have neglected, failed, or refused to make full payment of the

assessed amounts to the United States, and there remains due and owing on said assessments the

sum of $727,626.86 as calculated through July 31, 2020, plus interest and statutory additions that

continue to accrue from that date. Accordingly, the United States is entitled to judgment in its

favor that John M. and Janet D. Paquette are jointly and severally liable for the full amount

owed.



                                           PRAYER FOR RELIEF

WHEREFORE, the United States respectfully requests the following relief:

   A. Judgment in favor of the United States that John M. and Janet D. Paquette are jointly and

        severally liable for the unpaid federal income tax liabilities for the 2009, 2010, 2011,

        2012, and 2013 tax years, in the total amount of $727,626.86, as of July 31, 2020, plus

        any additional interest or statutory additions as provided by law and less any payments or

        credits;
   B. Judgment that, pursuant to 26 U.S.C. §§ 6321 and 6322, the United States has valid and

        subsisting federal tax liens on all property and rights to property belonging to the

        Paquettes, whether real or personal, wherever located, and whether presently held or

        hereinafter acquired; and



   //



 COMPLAINT TO REDUCE TAX                   5                          U.S. DEPARTMENT OF JUSTICE
                                                                      Tax Division, Western Region
 ASSESSMENTS TO JUDGMENT
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
         Case 3:20-cv-01152-BR          Document 1       Filed 07/16/20     Page 6 of 6




   C. That the United States shall be granted its costs and any other and further relief as is just

       and proper.



Respectfully submitted on July 16, 2020.
                                                  RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney General

                                                  /s/ Boris Kukso
                                                  BORIS KUKSO, CSB # 268613
                                                  Trial Attorney, Tax Division
                                                  U.S. Department of Justice
                                                  P.O. Box 683
                                                  Washington, D.C. 20044
                                                  202-353-1857(v)
                                                  202-307-0054 (f)
                                                  Boris.Kukso@usdoj.gov

                                                  Attorneys for the United States




 COMPLAINT TO REDUCE TAX                6                          U.S. DEPARTMENT OF JUSTICE
                                                                   Tax Division, Western Region
 ASSESSMENTS TO JUDGMENT
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
Case 3:20-cv-01152-BR   Document 1-1   Filed 07/16/20   Page 1 of 2
Case 3:20-cv-01152-BR   Document 1-1   Filed 07/16/20   Page 2 of 2
Case 3:20-cv-01152-BR   Document 1-2   Filed 07/16/20   Page 1 of 2
Case 3:20-cv-01152-BR   Document 1-2   Filed 07/16/20   Page 2 of 2
